DETAILED ACTION
This is a second Non-Final rejection to present new 112(a)(b) rejections.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 17-22 are examined herein.

Election/Restrictions
In the Office Action, of 7/21/2021, claims 1-16 were noted as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I-II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/2021 wherein Group III (claims 17-22) were elected for examination.

Specification
The Specification is objected to under 37 C.F.R. 1.57  because it incorporates  essential material by reference. "Essential material" is material that is necessary to: (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required and (2) ) Describe the claimed invention in terms that particularly point out and distinctly claim the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 20, and all claims dependent on them, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17 and 20 require the human diet equivalent is consisting of food items from eight food groups identified by their first 3 or 4 digits, then the claims require specific types of food having a specific first digit.  When looking toward the pending Specification, para. 0018 states: The USDA Food and Nutrient Database for Dietary Studies, 4.1- Documentation and User Guide (2010. Beltsville, MD: U.S. Department of Agriculture, Agricultural Research Service, Food Surveys Research Group), incorporated herein by reference in its entirety.
The claims require “food items identified by the first three or four digits of an USDA Food and Nutrient eight digit food code”, however, according to 112(a) written description cannot incorporate essential subject matter by reference.  Therefore, per CFR, "Essential material" is material that is necessary to provide a written description of the claimed invention.  In this case the individual ingredients necessary in the claimed composition are not recited, therefore the claims do not meet the “essential matter” requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, and all claims dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claims 17 and 20
Claims 17 and 20 require the human diet equivalent is consisting of food items from eight food groups identified by their first 3 or 4 digits, then the claims require specific types of food having a specific first digit.  When looking toward the pending Specification, para. 0018 states: The USDA Food and Nutrient Database for Dietary Studies, 4.1- Documentation and User Guide (2010. Beltsville, MD: U.S. Department of Agriculture, Agricultural Research Service, Food Surveys Research Group), incorporated herein by reference in its entirety.
The claims require “food items identified by the first three or four digits of an USDA Food and Nutrient eight digit food code”, however, according to 112(b) the claims musty describe the invention in terms that particularly point out and distinctly claim the invention as required, wherein written description cannot incorporate essential subject matter by reference.  Therefore, per CFR 37 C.F.R. 1.57, "Essential material" is material that is necessary to provide a written description of the claimed invention.  In this case the individual ingredients necessary in the claimed composition are not recited, therefore the claims do not meet the “essential matter” requirement.







Also a critical element is missing from the claims, such as something that describes how a single composition comprise a distinct separated component called “a human diet equivalent” consisting only of ingredients (a)-(h), as claimed, as one of skill would expect that ingredients (a)-(h) the content to be comprised in a composition with other ingredients, since the composition claimed is open to comprising and expected to be in the form of a mixture.  

The claims require: “determining the presence or absence of a difference in the subject after feeding the composition comprising the dietary supplement, wherein the presence or absence of a difference in the subject represents the effect of the dietary supplement on the subject”, wherein such a difference is so broad that it is unclear as to what the scope of the claim encompasses. 

The claims recites that the composition as a whole has 4 to 8 wt% wet weight moisture, and then asserts that there is a combination of at least 26.5 to 87 wet weight percentage of ingredients in ingredients (a) through (h), which is confusing as to how a composition comprising 4 to 8 wt% moisture can also have at least 26.5 to 87 percent by wet weight of items. With regard to the prior art, the term/phrase "by wet weight" encompasses wt%.

The claims require the human diet equivalent is consisting of food items from eight food groups identified by their first 3 or 4 digits, then the claims require specific types of food having a specific first digit.  It is unclear if the food items requires are selected from foods in Table A of the Specification, based on the code having 3 or 4 digits, or any food having the first digit require, or any food having the first digit required and also having at least 3 digits? Also, (g)-(h) require specific first and second digits, and it is unclear if they also need a 3rd or 4th digit.



The claim require that the “human food equivalent” is made from eight food groups, (a)-(h).  When looking to Table A of the pending specification, to see what food items are required of the claims, the scope of the specific ingredients requires is unclear because the groups listed do not provide a definition of each category and they are so broad that their contents cannot be envisioned.  It is unclear as to how the digit codes distinguish one thing over another or what the named item comprises or consists of.  The scope of the claimed food groups cannot be envisioned. Therefore the claim is indefinite.
For example: claimed item (h) requires a 1st digit of 1 and a 2nd digit of 2 or 3.  When looking at Table A, item 9257 is a beverage, fluid replacement. In Table A, item 9256 is a sports drink and thirst quencher. 

Further, since the meets and bounds of the individual coded food groups is not clear, the matter of what makes up the “human food equivalent” is also unclear, as it is also unclear as to how vast sweeping groups of food limit the “human food equivalent” to being limited to consisting of only what is claimed.

The term "high" in claims 19 and 22 are a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how “high” the amount of non-digestible carbohydrates and antioxidants needs to be to provide the scope of what is claimed. 

Claim Interpretation
With regard to the prior art, claims 17 and 20 encompasses:
A method of determining the effect of at least one dietary supplement on a subject, the method comprising:
feeding to the subject a composition;
determining the presence or absence of a difference in the subject after feeding the composition comprising the dietary supplement relative to a subject fed the composition without the dietary supplement, wherein the presence or absence of a difference in the subject represents the effect of the dietary supplement on the subject,
wherein the composition fed to the subject, comprises:
at least one dietary supplement; and 
5-25 wt% of at least one ingredient from milk products; 
10-25 wt% of at least one ingredient from meat, poultry, fish, egg, nuts, seeds, and legumes; 
10-20 wt% of at least one grain product;
0-1 wt% of at least one fruit; 
0-1 wt% of at least one vegetable; 
0.5 to 5 wt% ot at least one fat/oil;
0.5 to 5 wt% of at least one sugar/sweets;
0.5 to 5 wt% of at least one edible liquid (i.e. beverage); and

wherein ingredients a-h provide the following nutritional properties:
45-53% by wet weight carbohydrates, 
1-4% by wet weight total dietary fiber, 
20-25% by wet weight fat, 
7-9% total saturated fatty acids of fat, 
83-88 mq cholesterol/100 total diet (TD), 
19-23% by wet weight protein, 
800-1000 mq sodium/100 TD, 
300-500 mq potassium/100 TD, 4-8% by wet weight moisture, and 
4.6-4.9 Kcal/100 TD.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over IGR in view of the combination of USDA, Manning (6,576,253), Hu, The National Health Research Institute, Zeccarelli (3,843,808) and Lipsky.
IGR: Midwest Italian Greyhound Rescue: What to feed your IG; published online at least by April 15, 2012 at: https://web.archive.org/web/20120415111338/https://www.midwestigrescue.com/ig-training-help/what-to-feed-your-ig/

USDA: The USDA Food and Nutrient Database for Dietary Studies, 4.1 – Documentation and User Guide; published July 2010, revised August 2010.

Hu: CN101254006A; published 9/03/2008.

The National Health Research Institute: Important Basics Food Charts: CHOLESTEROL: published online at least by Jan. 02, 2010 at: https://web.archive.org/web/20100102224259/http://apjcn.nhri.org.tw/server/info/books-phds/books/foodfacts/html/data/data2h.html

Lipsky: Are energy-dense foods really cheaper?; Am J Clin Nutr 2009;90:1397–401; 2009 American Society for Nutrition).


Independent claims 17 and 20
Feeding
IGR teaches methods of feeding animals (e.g. subjects), by varying the ingredients used, to include feed compositions consisting of foods like: seeds, fruits; vegetables; meat and protein; oils; or other type of foods that people consume (i.e. people food, i.e. foods that are equivalent to those humans eat, i.e. dietary supplements).

Presence or absence of a difference in the subject after administering the composition
IGR teaches to transition or add new foods to the subject’s diet, it should be done slowly and gradually, in baby steps, for a response of healthy stools and achieving highly motivated eaters. Such changes impart a step of determining that there is the presence or absence of a difference in the subject after administering the composition, as claimed.





Determining the effect of at least one dietary supplement on a subject
IGR teaches that the feed comprises the fruits and vegetables, which provide further dietary supplementation (i.e. something edible that enhances something else when added to it), as claimed.
IGR teaches that in the use of such feedings there is a presence/difference in the subject, as discussed above, combined with the goal of providing healthy nutrition, therefore IGR has determined the effect of the method of feeding taught.  
One of skill in the art would have a reasonable expectation that a step of determining had to occur for these effects on the subjects to be determined, therefore a step of determining would have been obvious.  
Further, since it is shown that the effect is tied to subjects who are explicitly fed the dietary supplement, it would be reasonable to expect that a subject that is not fed the dietary supplement would not have the same effect.
Therefore, it would have been obvious for the step of determining being relative to a subject fed the composition without the dietary supplement, wherein the presence or absence of a difference in the subject represents the effect of the dietary supplement on the subject, as claimed.

Ingredients (a)-(h) 
IGR is not explicit about all of the types of human foods use in the feed that is administered (see the short article), however, one of skill in the art would have the common knowledge that this includes anything edible.

USDA also teaches about edible human foods, and further provides: 
one or more foods selected from the group consisting of milk products, including:
2% fat cow’s milk; 
ice cream that is not chocolate flavored; and 
American cheese (pgs. 81 and 84);
one or more foods selected from the group consisting of protein, including: 
ground beef or ground beef patty;
ham;
cheese burger with tomato catsup and bun; and 
fried whole eggs (pgs. 45, 59, 85, 86 and 88);
one or more foods selected from the group consisting of grain, including: 
a white soft roll;
wheat tortilla;
chocolate chip cookie;
tortilla chips; and 
thin crust pizza with meat (pgs. 12, 63, 65, 66);
one or more of vegetables, including:
white potato chips (pg. 12);
one or more of fats and oils, including:
mayonnaise (pg. 91);


one or more of sweets, including:
plain milk chocolate candy (pg. 43);
one or more of beverages, including: 
lite beer; 
powdered fruit flavored drink mix; and 
cola soft drink (pgs. 94, 96, 97); 
carbohydrates (pg. 101);
dietary fiber (pg. 49);
fat (pg. 101);
saturated fatty acids (pg. 101);
cholesterol(pg. 49);
protein (pg. 101);
sodium (pg. 49);
potassium (pg. 49);
moisture (pg. 34); and
calories (i.e. energy) (pg. 101).

Since IGR provides that the types of edibles fed to subjects include all types of food known and USDA teaches said types of foods are known to edible, the combination provides reasoning for using the USDA food type when feeding a subject.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of feeding edible foods to subjects, wherein the edible food comprise all types of foods that people consume, as IGR, to include a step where in the groups of edibles include the types claimed, because USDA illustrates that the art finds that said groups are edible and therefore things known to be consumed by subjects, and therefore are shown to be suitable for similar intended uses. See MPEP 2144.07.
Therefore, the modified teaching above provides for a composition consisting of each of the ingredients required of the claimed animal feed composition consisting of: one or more milk or milk product food items; one or more meat, poultry, fish, egg, nut, seed, or legume food items; one or more grain product food items; one or more vegetable food items; one or more fat or oil food items; one or more sugar or sweet food items; and one or more beverage food items; carbohydrates; dietary fiber; fat; saturated fatty acids of fat; cholesterol; protein; sodium; potassium; moisture; and calories.

The modified teaching does not discuss the claimed amounts of carbohydrates, fats, protein, saturated fat, fiber, sodium, potassium, sugars/sweets, beverages grain and vegetables in an edible mixture of food ingredients.
Carbohydrates: Manning also teaches methods of making edible food mixtures, and further provides the use of 1 to 60 wt% of carbohydrates (16, 1+), which encompasses the claimed amount of 45- 53 wt% carbohydrates.


Fiber: Manning further teaches the use of 0 to 80 wt% of regularity agents, like fiber (15, 10+), which encompasses the claim of 1- 4 wt% of total dietary fiber.

Fats/oils: Manning further provides the use of fats in ranges of about 0 to 60 wt% (16, 45+), which encompasses the claim of 0.5 to 5 wt% of at least one fat.

Saturated fat: Manning further teaches the use of 6.5 grams of saturated fat per 60 g (28, 35+) which is about 7.5 wt% of saturated fats and therefore encompasses the claim of 7- 9 % of total saturated fatty acids of fat.

Protein: Manning further provides the use of protein in ranges of about 0 to 80 wt%; and teaches types of protein including: cereal proteins, milk proteins, egg proteins, animal proteins, vegetable proteins, whey protein, bean proteins, lactalbumin-casein coprecipitate, calcium caseinate, sodium caseinate, purified or refined grades of casein and soy proteins, peanuts  (16, 13+), which encompasses the claim of: 10- 25 wt% meat, poultry, egg, nut, seed, or legume food items; 19- 23 wt% protein; and from 5- 25 wt% of one or more milk products.

Sodium: Manning further teaches that servings of 5 to 100 grams (22,5+) and that they have a sodium content of about 10 to 1000 mg (ref. clm. 1), which provides a range of 0.01 to 20 wt% sodium and encompasses 800- 1000 mg /100g (0.88 to 1 wt%) of sodium as claimed.

Potassium: Manning further teaches that servings of 5 to 100 grams (22,5+) have a potassium content of about 10 to 80 mg, which provides a range of 0.01 to 1.6 wt%, which encompasses the claim of 300- 500 mg/100g (0.3 to 0.5 wt%) of potassium.

Sugars (i.e. sweets): Manning further provides the use of sugars and sweets (13, 9+, including 13, 20+ and 15, 4+ abridging col. 16) in amounts of about 3 to 40 wt% (13, 40+) and 0 to 99 wt% (16, 1+), which encompasses the use of 0.5 to 5 wt% of at least one sugar/sweets.

Beverage: Manning also provides the use of a beverage ingredient, in amounts of 5 to 20 wt% (20, 30+), which encompasses the claim of 0.5 to 5 wt% of at least one edible liquid (i.e. beverage).

Grain: Hu also teaches methods of making edible food mixtures and further provides the use of 0 to 30 wt% soybean flour (ab.), which encompasses 10- 20 wt% of one or more grains.

Vegetables: Hu further provides 0 to 40 wt% corn meal (ab.), which encompasses 0-1 wt% of one or more vegetables.




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible food mixtures, as the modified teaching above, to include the amounts of ingredients, as claimed, including those for carbohydrates, fats, protein, saturated fat, fiber, sodium, potassium, sugars/sweets, beverages, grain, and vegetables; because the combination of Manning and Hu illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making edible food mixtures (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Cholesterol
The modified teaching does not discuss the claimed amounts of cholesterol.  
The National Health Research Institute also teaches about food and further provides a table of foods and food mixtures having a cholesterol content ranging from 0 to 1900 mg per 100 grams.  Such a teaching provides amounts that encompass from 83 to 88 mg/100g of cholesterol, and further provides a list that one of skill can pick and choose from to sum their desired amount, including that claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food, as the modified teaching above, to include the claimed amount of cholesterol, because The National Health Research Institute illustrates that the art finds an encompassing amount to be suitable for similar intended uses, including methods of making food (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and also provides a list of cholesterol values for specific food ingredients that one of skill can use to pick and choose from to sum their desired amount of cholesterol, including that claimed.

Moisture/structure
The modified teaching does not discuss the claimed amounts of moisture, such as 4- 8 wt% moisture.
Zeccarelli also teaches methods of making food mixtures with dairy, grain, carbohydrates (3, 46+) and fats (3.34+) and further provides that they have a moisture content of 5 wt% or less (2, 1+), which encompasses the claim of 4- 8 wt% moisture.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food mixtures with dairy, grain, carbohydrates and fat as the modified teaching above, to include 4- 8 wt% moisture content, as claimed, because Zeccarelli illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making food mixtures with dairy, grain, carbohydrates and fat (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Energy
The modified teaching does not discuss the claimed amounts of caloric density, such as 4.6- 4.9 Kcal/g in the composition as a whole.  




Lipsky also teaches about food mixture compositions (ab.), including types with multiple ingredients (i.e. snacks) (see Observational data) and further provides that such compositions have a caloric density of about 3.5 to 5.5 kcal/g (see Fig. 1), which encompass the claim of 4.6-4.9 kcal/g.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify food mixtures, as the modified teaching above, to include a caloric density of 4.6-4.9 kcal/g, as claimed, because Lipsky illustrates that the art finds encompassing amount to be suitable for similar intended uses, including food mixtures (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Food codes
It would be reasonable for one of skill in the art to expect that similar ingredients have similar functionality, including the food codes as claimed, wherein:
(a) milk products, have a food code with a first digit of 1 
(b meat, poultry, fish, egg, nuts, seeds, and legumes have a food code with a first digit selected from the group consisting of 2, 3, and 4; 
(c) grain products have a food code with a first digit of 5);
(d) fruit has a food code with a first digit of 6; 
(e) vegetables have a food code with a first digit of 7; 
(f) fat/oil has a food code with a first digit of 8; 
(g) sugar/sweets have a food code with a first digit of 9 and a second digit of 1); and
(h) edible liquids (i.e. beverages) have a food code with a first digit of 9 and a second digit of 2 or 3).

Dependent claims
As for claims 18 and 21, IGR teaches administration/feeding in a manner that  provides healthy stools, not loose ones; and achieves motivated eaters even in the aged subjects, which provides a change in health, as claimed.

As for claims 19 and 22, IGR provides fruits and vegetables, which are applied for the dietary supplementation.  
The examiner takes Official Notice that it is commonly known in the food art, that soluble fibers (i.e. gums, pectins and mucilages) found in fruits are not digestible by your gastrointestinal tract because you lack the enzymes necessary to break them down.  Similarly, your body does not make the enzymes required to digest insoluble fiber from hemicellulose, cellulose and lignin found in vegetables. Therefore, fruits and vegetables provide a high amount of non-digestible carbohydrates.
The examiner also takes Official Notice, that it is commonly known in the food art that fruits and vegetables are also high in antioxidants.  


Response to Arguments
	It is asserted, that claims 1-22 are pending in the application with claims 1-16 withdrawn from consideration. Upon entry of this response, claims 17-20 are amended as discussed below. Support for the amendments can be found throughout the original specification including at paragraphs [0009]-[0011], [0053]-[0054], and [0057]. No new matter is added by way of amendment.  
In response, Applicant’s timely response is appreciated.

It is asserted, that reconsideration is requested of the objection of claims 1-22 as purportedly failing to use the proper claim formatting by setting each element on a separate and indented line. As an initial matter, claims 17 and 20 are amended as requested by the Office. Accordingly, it is believed that the objection is obviated. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.

It is asserted, that reconsideration is requested of the objection of claims 17 and 20 as allegedly requiring reference to Table A of the pending specification to determine what each food group comprises and thus purportedly renders the pending claims in complete.  Applicant respectfully disagrees. The USDA Food and Nutrient eight-digit food code is a term of the art readily understood by a person skilled in the art. For example, the eight-digit food code uniquely identifies each food/beverage in the Food and nutrient Database for Dietary studies and is routinely referred to in nutritional studies as evidenced by Drewnowski et al., Am J Clin Nutr. 2010 Nov; 92(5): 1181-1188 (submitted herewith in a supplemental information disclosure statement). Moreover, the skilled artisan is readily able to determine what each claimed food groups comprises. Assuming arguendo, that the skilled artisan was unsure of the foods comprised by each group, which the Applicant does not concede, because the eight-digit code is a term of the art, the skilled artisan would be led to the publicly available USDA food and nutrient database comprising the pertinent information. For at least the reason that the eight- digit food code is a term of the art, given its ordinary and recognized meaning, claims 17 
and 20 are complete and concise. Reconsideration and withdrawal of the objection to claims 17 and 20 are respectfully requested. Reconsideration is requested of the objection to claims 18-19 for their dependency on claim 19. 
	In response, the issue at hand is not if the skilled artisan understands, however, this is a matter of proper claim language structuring, which is clearly defined in the MPEP.  Therefore this argument is not persuasive.

It is asserted, that the Office argues that the method is missing a critical element because it is unclear what the human diet equivalent has to do with the method, the consisting of language relative to the human dietary equivalent is unclear and the "defined ratio" language is also suggested to be unclear. 
As an initial matter, in an effort to expediate prosecution without acquiescing to the Office's rejection, claims 17 and 20 are similarly amended to clarify the methods relate to the comparison between a subject administered the human diet equivalent plus the dietary supplement relative to a subject administered the human diet equivalent without the dietary supplement and to remove reference to the defined ratio. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that the Office continues by suggesting that it is unclear how the matter of the ingredients is limited by the phrase "have a food code with a first digit selected from"; it is unclear how the composition ingredients called "a human diet equivalent" limits the ingredients a)-h); it is unclear how the nutritional properties of ingredients a)-h) further limit the composition. Claim terms must be interpreted "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As discussed supra, the eight-digit code is a term of the art as evidenced by Drewnowski et al. Thus upon considering the phrase "have a food code with a first digit selected from", Applicant posits that a person of skill in the art readily understands the phrase as identifying the food grouping. Accordingly, the phrase "have a food code with a first digit selected from" does not render the claim indefinite. 
In response, although Applicant opinion is appreciated, no evidence is provided to show that those of skill in the art of food, including those having a widely varied age and mental capacity would understand anything about food codes. Further, see the new grounds of rejection toward the indefiniteness of a composition comprising a human diet equivalent, consisting of ingredients from groups (a)-(h).


It is asserted, that the Office continues by arguing the step of determining a difference in the subject is so broad that it is unclear.  Importantly, breadth does not equate to indefiniteness, see, e.g., In re Miller, 441 F.2d 689, 693 (CCPA 1971). A broad claim term is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Applicant asserts the skilled artisan using common knowledge and the teachings of the instant specification can readily ascertain the metes and bounds of determining a difference between subjects within the context of the claimed methods. 
For example, the present specification at paragraphs [0055]-[0057] teach measuring a change in gut microbiota, a change in weight, a change in body fat, a change in energy consumption, a change in health, a change in inflammation, a change in immune function, a change in metabolism, or a combination thereof, as well as a means for accomplishing the same. Thus, as breadth of a claim term does not equate to indefiniteness, the skilled artisan upon considering the disclosure of the present application and using common knowledge within the art understands the step of determining a difference within the claimed methods as clear and concise. 
In response, when looking at the claims to determine what the human diet equivalent component in the open composition includes, then referencing Table A of the specification for clarification on what said code comprising/consist of, this component cannot be envisaged, therefore its scope is indeed unclear.
.
It is asserted, that the Office suggests it is unclear how the term "administering" further limits the claims; the term "have" with reference to the components of the human diet equivalent is interpreted as "comprises" and therefore said to be unclear; and that the wet weight % of the individual components is higher than the total wet weight allowed in the final composition. 
As an initial matter, in the interest of compact prosecution and without acquiescing to the Office's rejection, claims 17 and 20 are amended to remove the terms "administering" and "have".
Regarding the wet weight %, it should be understood that measuring each component relative to their wet weight % and then requiring the final composition to have a specified wet weight % does not render the claim unclear as it is understood that the moisture content of the final composition can be adjusted using methods disclosed in the specification or known in the art. 
In response, Applicant timely response is appreciated, and said Rejection is not re-issued regarding the terms administered and have.

It is asserted, that reconsideration is respectfully requested of the rejection of claims 19 and 22 under 35 U.S.C. §112(b) for purportedly failing to distinctly claim the subject matter which is regarded as the invention. Specifically, the Office suggests the term "high" is a relative term which renders the claim indefinite. Contrary to the Office's position, the term high is not a subjective term and is explicitly defined in the specification at paragraph [0022]. Thus, in view of the explicit definition of the term "high" in the specification and that the claim terms must be read in light of the specification, the term "high" is definite. 
In response, para. 0022, states: “The terms "high" and "low" may represent the highest and lowest group in the distribution, or some combination of lowest groups and highest groups in the distribution. In some embodiments, the total sample may be divided into quintiles. In preferred embodiments, the total sample may be divided in tertiles.” This imparts what could/may be,  it is not an explicit definition of the term, therefore this argument is not persuasive.

It is asserted, that the Office suggests that the claims are directed to 
a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention. Applicant respectfully disagrees. 
	In response, Applicant argument is persuasive, and the reference to In re Levin is not reissued herein.

It is asserted, that three criteria must be present to establish a prima facie case of obviousness. First, the prior art reference must teach or suggest all the claim limitations. Second, there must be some suggestion or motivation in the knowledge generally available to one of ordinary skill in the art to modify the reference. Third, there must be a reasonable expectation of success. As an initial matter, it appears the Office has failed to give any of the proper weight to the pending claim as being a method and not directed to the composition itself. 
In response, this argument is not persuasive because the previous and current rejections clearly reject a method, as shown therein.
 
It is asserted, that a review of the cited art finds that not one of the above three criteria is satisfied by the combination of the cited art. Specifically, none of the references cited by the Office, alone or in combination, disclose a method including the step of determining the presence or absence of a difference in a subject after administering the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement. 
IRG is an opinion web article about expanding the dietary exposure for Italian grey hounds. The IGR article wholly fails to teach the step of feeding a subject a composition comprising at least one dietary supplement and the human diet equivalent composition as claimed. The IRG article also fails to teach or suggest the step of determining the presence or absence of a difference in the subject after feeding the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement. 
In fact, the IRG article explicitly teaches away from the presently claimed methods, providing "[m]y dogs eat a huge variety of foods over week's time, from quality kibble to raw to cottage cheese. They rarely if ever have stool problems although they have been fed this way for years. Even my puppy mill survivor who had eaten the same cheap kibble daily for his entire life tolerates a huge variety of healthy foods in his diet today." Thus, the IRG article clearly advocates 
for a "huge" variation of dietary components over a short period of time. As a result, applying the specific teaching of IRG to the claimed methods would render them inoperable. 
In response, this argument is not commensurate with the scope of the claims which are open to comprising any other method steps or ingredients when feeding subjects and does not limit the time frame or frequency of the feeding cycle. Further IGR does show the use of at least one dietary supplement and is further applied to show some of the ingredients of the claimed the human diet equivalent composition. A teaching away is when an applied secondary reference that explicitly teaches against something applied in the primary reference, that is not the case herein.

It is asserted, that like the IRG article, the USDA foods list fails to teach or suggest the step of feeding a subject a composition comprising at least one dietary supplement and the human diet equivalent composition as claimed or the step of determining the presence or absence of a difference in the subject after feeding the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement. As a result, the USDA reference cannot cure the deficiencies of the IRG article. 
In response, please see the modified rejection above based on the amendments, specifically to the determining step. Further, like IRG, USDA is not applied to teach every limitation claimed, therefore this is a piecemeal analysis of the rejection which merely picks apart the references versus taking them as a whole.


It is asserted, that Hu and Manning are cited as providing overlapping ranges of particular components. Hu and Manning like IGR and USDA, alone or in combination, fail to teach or suggest feeding a subject a composition comprising at least one dietary supplement and the human diet equivalent composition as claimed or determining the presence or absence of a difference in the subject after feeding the composition comprising the dietary supplement relative to a subject administered the composition without the dietary supplement. 
In response Hu and Manning, like IRG and USDA are not applied to teach every limitation claimed, therefore this is a piecemeal analysis of the rejection which merely picks apart the references versus taking them as a whole.

Conclusion
NOTE: Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75  as being a duplicate thereof. When two claims in an application are duplicates or are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793